Mr. Chief Justice Dickey delivered the opinion of the Court: This is an action by appellee against appellant, in which judgment was rendered for plaintiff for damages, as compensation for injuries received by falling from a crossing or bridge in the sidewalk, constructed across a ditch. On appeal, the judgment was affirmed by the Appellate Coiirt. Three grounds are urged for the reversal of this judgment: First—That thé evidence does not support the verdict. Second—The circuit court excluded competent evidence offered in behalf of defendant. Third—That the court erred in relation to the instructions given and refused. The first question is a question of fact, upon which the judgment of the Appellate Court is conclusive. The offered evidence, which the court excluded, related to opinions of persons not shown to be experts, and was properly rejected. We see no material objection to the instructions given. And Avhile some of the instructions Avhich were refused might not improperly have been given, still, upon a careful examination, Ave find in the instructions given a plain statement of every rule of law contained in the unobjectionable instructions which were refused. This last remark applies to the refused instructions numbered -9, 11 and 13. As to the refused instructions numbered 10 and 12, they relate to questions of fact, and not questions of laAv. From about 1837 until 1877, the Supreme Court of this State Avas required, by statute, to pass upon questions of fact as well as of law in reviewing the decisions of circuit courts in refusing to grant new trials. In many opinions, in actions for negligence, are to be found comments and remarks expressive of the judgment of this court upon questions of fact. It seems to be thought every expression of opinion of that kind constitutes a rule of latv, Avliich, Avhen desired, counsel have the right to have given to the jury as ,such. This is a mistake. The circuit court, in charging a jury, is confined to questions of laAv. It is not proper that expressions of opinion by this court that certain circumstances show or constitute a culpable want of care, should be- given to the jury in an instruction. However sound such opinions may be, they relate alone to a question of fact, Avhich, in the first place, by our law, must be submitted to the unbiased opinion of the jury. Instruction numbered 14 Avas properly refused. It will not do to say that no defect in a street can be the ground of liability in a village or city, except “ such as can not be readily detected.” We find no sufficient ground to disturb the judgment in this case, and it is therefore affirmed. Judgment affirmed.